Name: 2003/201/EC: Commission Decision of 21 March 2003 amending Decision 2000/85/EC laying down special conditions governing imports of fishery and aquaculture products originating in Latvia (Text with EEA relevance) (notified under document number C(2003) 833)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  fisheries;  international trade;  trade;  Europe
 Date Published: 2003-03-22

 Avis juridique important|32003D02012003/201/EC: Commission Decision of 21 March 2003 amending Decision 2000/85/EC laying down special conditions governing imports of fishery and aquaculture products originating in Latvia (Text with EEA relevance) (notified under document number C(2003) 833) Official Journal L 076 , 22/03/2003 P. 0040 - 0042Commission Decisionof 21 March 2003amending Decision 2000/85/EC laying down special conditions governing imports of fishery and aquaculture products originating in Latvia(notified under document number C(2003) 833)(Text with EEA relevance)(2003/201/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products(1), as last amended by the Directive 97/79/EC(2), and in particular Article 11(5) thereof,Whereas:(1) Commission Decision 2000/85/EC of 21 December 1999 laying down special conditions governing imports of fishery and aquaculture products originating in Latvia(3), states that the "State Veterinary Service (SVS) of the Ministry of Agriculture" is to be the competent authority in Latvia identified for the purposes of verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC.(2) Following a restructuring of the Latvian administration, the competent authority for issuing health certificates for fishery products has changed to the "Food and Veterinary Service (FVS) of the Republic of Latvia". This new authority is capable of effectively verifying the application of the laws in force.(3) Decision 2000/85/EC should therefore be amended accordingly.(4) It is appropriate that the present Decision will enter into force 45 days after its publication in the Official Journal, providing for the necessary transitional period.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 2000/85/EC is modified as follows:1. Article 1 is replaced by the following:"Article 1The 'Food and Veterinary Service (FVS) of the Republic of Latvia' shall be the competent authority in Latvia identified for the purposes of verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC."2. In Article 3 (2) is replaced by the following:"2. Certificates must bear the name, capacity and signature of the representative of the Food and Veterinary Service (FVS) and the latter's official stamp in a colour different from that of other endorsements."3. Annex A is replaced by the Annex to this Decision.Article 2This Decision shall apply from 6 May 2003.Article 3This Decision is addressed to the Member States.Done at Brussels, 21 March 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 15.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 26, 2.2.2000, p. 21.ANNEX"ANNEX A>PIC FILE= "L_2003076EN.004103.TIF">>PIC FILE= "L_2003076EN.004201.TIF">"